 

EXHIBIT 10.32.3

 

RAMON ANDRES GRACIANO DUEÑAS

 

NOTARY PUBLIC NUMBER 18

 

PUBLIC INSTRUMENT 5,520   VOLUME 184

TOTAL PAGES

156

  DOCUMENTS TO LEDGER   EXHIBIT A PUB INSTRUMENT 5335 55 EXHIBIT B FISCAL AND
PROPERTY TAX CERTIFICATE 2 EXHIBIT C CESPT CERTIFICATE 1 EXHIBIT D SURVEY 1
EXHBIIT E APPRAISAL 9 EXHIBIT F RIGHT PREFERENCE WRIT CITY OF PLAYAS 2 EXHIBIT G
OFFICIAL LETTER PM/161/2013 3 EXHIBIT H RIGHT PREFERENCE WRIT STATE GOV 2
EXHIBIT I OFFICIAL LETTER 124/OMR/2013 1 EXHIBIT J PUB INST 22885 AND EJIDO
MAZATLAN WRIT 8 EXHIBIT K MARRIAGE CERTIFICATE 1 EXHIBIT L MARRIAGE CERTIFICATE
1 EXHIBIT M RECORDING CERTIFICATE 3 EXHIBIT N BOARD OF DIRECTORS CERTIFICATION
11 EXHIBIT O FOREIGN INVESTMENT RENEWAL 5 EXHIBIT P PUB INST 2538 7 EXHIBIT Q
CERTIFICATION OF GRADED CHANGE 22 EXHIBIT R IDENTIFICATION CARDS 8 EXHIBIT S
INCOME TAX CALCULATION 1 EXHIBIT T PREVENTIVE NOTICE 1 EXHIBIT U INCOME TAX
PAYMENT FEDERAL ENTITIES 3 EXHBIIT V INFORMATIVE REPORT INCOME TAX 8 EXHIBIT W
ACQUISITION TAX 1 EXHIBIT X     EXHIBIT Y     EXHBIIT Z    

 

 

 